Title: To George Washington from George William Fairfax, 23 June 1785
From: Fairfax, George William
To: Washington, George

 

My Dear Genl,
[near Bath] June 23d 1785.

By the receipt of your favor of Feby 27th I am well convinced of what I have long suspected, that your Letters to me, and mine to you are stoped, whether at the Post Office or by private Persons, I cannot guess, this I know, that you are looked upon as the most capable, and therefore the most dangerous Enemy on this side the Water, and that I am known to be such on this, as far as my abilities, and contracted power goes. For the reasons above given, I must request that your Excellency will enclose the Letters you do me the honor to write, to Mr Athawes, if they come by a London Ship, if to Bristol, be pleas’d to send them to Mr Benjn Pollard, Mercht at Norfolk, in which case I hope to get them safe. Be assured my good Sir, I have address’d you so frequently since the Peace, that I was apprehensive of being thought troublesome, and supposed my Letters being unnoticed proceeded from that cause. I believe Mrs Fx and I have blotted some Quire of paper to our Virginia friends, which has not been received, as the Letters has not been answer’d. I am very sorry my Packet enclosing the Countess’s Letter miscarried: also that one I wrote intreating the favor of your countena[n]ce, to poor Mr Pine, the ingenious painter & designer of the Print, of the great revolution, in which you had so Principal and active a part, did not get to hand; I informed you that Mr Pine was my near neighbour while he resided at Bath, that He was a Man of merit, had ever been the stanchest Friend to the American cause and the liberties of mankind, that from that reason only, he had lost his business and friends, and was obliged to leave England, tho’ acknowledged to be the best Portraite painter in it. from my own knowledge, I said, that it was his earnest wish to have your Person in the place of Herorick Virtue, could your likeness have been procured, while the Picture was painting. I wrote to you, and Colo. Fielding Lewis several times, to beg that a miniature one might be sent or even a profile for that purpose. Poor Pine has a very worthy Woman to Wife and six daughters, all highly accompld in their professional Art. he is now in Philadelphia, Mrs Pine, and one Daughter, just gone over to him. If you would be so good to write a line to some of your friends in Pensylvania in his favor, it would be doing a

charity, and I should esteem it as an additional favor confired upon me. I cannot quit the subject without adding that He merits every favor, from all true Americans. Mrs Fairfax, and I are extremely obliged, by your very friendly and polite Invitation to Mount Vernon, which it is impossible for us to think of accepting. do you good Sir, consider our time of Life, it’s much too late in it, to enter upon Building and improveing a Place of residence, as well as Emerging into the fatigue of a large Family, and keeping, or entertaining so much Company, as would be expected of a Man of my nominal fortune, for I can call it no other. The conviction of the Expediency of contracting business, and retireing from the busy Wor[l]d, induced Us, as soon as the Peace was concluded, to take a House in the Country about eight Miles from Bath. it is situated, in a plesant Vale, in a beautiful hilly Country, and surrounded by dairy-Farms, so that We have abundance of sweat Meadows to look upon, wherever we turn, those are enclosed with quick Hedges and many of them filled with fine Sheep and Cows, which altogether cons[t]itutes as perfect an Arcadia as ever Poet’s fancy formed, here we enjoy sweat Air, much composure, and time for contemplation, which We esteem the first of terrestial blessings. The American War (as it’s called here) humbled Us into the dust, and I trust totally eradicated the weeds of vanity and ostentation. We live in an humble, neat and comfortable way, have a Chaise and pair, have only two Men and two Women Servants, have every necessary of Life brought to our door, our Garden produces the sweetest Vegitables I ever tasted, and the Flowers and Shrubs employ me, and delight my old Woman. In short We enjoy the constant feast of content, and would not change situations with any Crown’d head, upon earth.
I blush to think, that the States should allow You to take the drudgery of regulating those Voluminous Accots. Fy, fy upon it, why should you my good Sir decline to accept the Compt that your Country, and all the world judge you so well merit; you must not come hither to look for such an instance of self denial. I believe it will be harder to find such a one, on this side the Atlantic, than it was for me to convince the People here, that you served all the War without Pay or Emolument. I will do my best to procure and send you a Buck and a doe of the best kind next Spring. Mrs Fairfax bids me say She will take care to send the

Seeds of many kind of Shrubs that She thinks is not in Virginia. when you inform that Your Hot House is ready to receive the Plants, We will also send many kind of Myrtles and Geraniums if possible from Bristol, and if we could borrow Fortunatus’s Cap, we would take a flight to see Cincinatus cultivating them in high delight. this is our Stile, you know a Flower was ever S. Fxs hobby, and at Bath we meet with the produce of all the World in that way.
I am sorry, and ashamed to reflect upon the trouble I have given you upon the business of Mrs Bristows and my Paper, which is not now an object of consequence, I having settled that matter as far as I could here. gladly would I have evaded Mrs Bristows application, but it was not to be done. sufferers will leave no Stone unturned, where interest is concerned, in vain did I plead your having no part in the Civil affairs, your multiplicity of business, &c. She was the importunate Widow that would be heard.
Before the communication was stoped between Us, & You I wrote to request, that you would accept the blue damask Furniture out of Belvoir House, and then petitioned, that you would remove the two Pictures in the Dining-Room to Mount Vernon, and keep them for me, till opportunity offer’d to send them over, whether Lord Dunmore, stoped that Letter, or if you received it, I never heard, but if those Pictures did escape the Flames, I would be much obliged to you, to have them well cased up, and send them to Mr B. Pollard Mercht at Norfolk, with directions to forward them to me at Bath by one of Mr Spans Ships, and could wish them to be addressd to Mr Span at Bristol for safety.
This my dear Sir, I hope you will receive from the hand of Mr William Baynham, a young Gent. of a most worthy Character, held in the highest Esteem by all that know him in Scotland, where he lived many years, prosecuting his Studies in Surgery. also in London, where I understand he was in considerable practice some time past, but the love of his Country was so prevalent, as to make him forego those advantages, when He had acquired the nec[e]ssary Professional knowledge, by attending the Hospitals, and every other close application to business. I never heard a young Man better spoke off for good Conduct, assiduity, and capasity. therefore it is with much pleasure, I comply

with his request of introducing him to the Glorious General. those are his own words. Your pathetic discription of the Ruin of Belvoir House produced many tears & sighs from the former Mistress of it, tho’ at the first hearing of the Fire, she felt no shock. the Peace, which she hoped, would place her Friends in safety and happiness, had extinguished every sentiment except that of gratitude to Heaven for their deliverance.
Adieu my Dear Genl we pray God to preserve you, and Dear Mrs Washington, long in health and happiness. I am Your sincere friend, and Affecte Humbe Servant

Go. Wm Fairfax

